PER CURIAM.
A majority of the judges are of opinion that none of the assignments of error are well taken. The record does show, however, that the sentence of plaintiff in error is to imprisonment at hard labor, and that is beyond the statutes. Section 548o of Revised Statutes of the United States (U. S. Comp. St. 1901, p. 3696). The sentence of plaintiff in error is amended by striking out “hard labor” (see Gardes v. United States, 87 Fed. 172-183, 30 C. C. A. 596), and with this amendment the judgment of the District Court is affirmed.